             Case 1:20-mc-00312-ER Document 11 Filed 09/09/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE:

 EX PARTE APPLICATION OF EURASIAN
 NATURAL RESOURCES CORPORATION
 LIMITED PURSUANT TO 28 U.S.C. § 1782 FOR                      Case No. 20 mc. 312
 LEAVE TO TAKE DISCOVERY FOR USE IN
 FOREIGN PROCEEDINGS,

                                              Applicant.

           ORDER GRANTING EX PARTE APPLICATION PURSUANT TO 28
       U.S.C. § 1782 FOR LEAVE TO TAKE DISCOVERY FOR USE IN FOREIGN
                                 PROCEEDINGS

        THIS CAUSE came before the Court upon the Application of Eurasian Natural Resources

Corporation Limited (“ENRC”) Pursuant to 28 U.S.C. § 1782 for Leave to Take Discovery for

Use in Foreign Proceedings (the “Application”). The Court, having considered the Application,

the supporting materials, and otherwise being fully advised in the premises, finds as follows:

        A.        ENRC has met the requirements under 28 U.S.C. § 1782 for granting the

Application.

        B.        For purposes of the instant Application, Respondent resides or is found in the

Southern District of New York.

        C.        The discovery sought through this Application is for use in reasonably

contemplated and pending foreign proceedings.

        D.        ENRC, in its capacity as a party-litigant, is an interested person within the meaning

of the statute.

        E.        The discretionary factors described by the United States Supreme Court in Intel

Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weigh in favor of granting the

Application.
            Case 1:20-mc-00312-ER Document 11 Filed 09/09/20 Page 2 of 2




       F.      More particularly: (1) Respondent does not appear to be a party or participant in

the foreign proceedings; (2) there is no indication that the foreign court would not be receptive to

U.S. federal-court judicial assistance as requested in the Application; (3) the Application does not

appear to conceal an attempt to circumvent proof-gathering restrictions; and (4) the Application

appears to seek discovery that is not unduly intrusive or burdensome, as the evidentiary requests

appear to be narrowly tailored both substantively and temporally.

       Accordingly, it is hereby ORDERED as follows:

       1.      The Application is GRANTED.

       2.      Any discovery taken pursuant to this Order will be governed by the Federal Rules

of Civil Procedure and the Local Civil Rules of this Court.

       3.      ENRC’s request for leave to conduct discovery, including leave to serve a subpoena

substantially similar in form to Exhibit A to the Declaration of Duane L. Loft is GRANTED.

       4.      Respondent is directed to take all steps reasonably necessary to retain all documents

in its possession or control that are relevant to this Application or the foreign proceedings until

such time as ENRC communicates to them that the preservation is no longer necessary or until

further order of this Court.

       5.      Nothing in this Order should be construed to prevent or otherwise foreclose ENRC

from seeking modification of this Order or leave of Court to serve any additional subpoena on a

person or entity.

IT IS SO ORDERED this 9th day of September, 2020.



                                              _______________________________________
                                              EDGARDO RAMOS, U.S.D.J.




                                                 2
